Citation Nr: 1032889	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  07-37 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disability, claimed as posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for residuals of cold 
injuries.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse




ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1964 to August 
1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, TX.  The 
Veteran testified at a Board hearing at the RO in April 2010 
before the undersigned Acting Veterans Law Judge.  A copy of the 
transcript of that hearing has been associated with the record on 
appeal.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Upon preliminary review of the record, the Board finds that 
further development is necessary before a decision on the merits 
may be made regarding both issues on appeal.  Regarding his 
psychiatric claim, the Veteran has testified as to multiple 
stressors.  The Veteran testified that he was involved in a fight 
that resulted in five stitches on his forehead.  The Veteran 
noted that a sergeant kicked him, hit him, and knocked him down.  
The Veteran claimed he did not report the sergeant because he did 
not want him sent to jail for a simple fight.  The Veteran's 
service treatment records support his statement.  A September 
1965 record shows that the Veteran fell and sustained a three 
centimeter fairly jagged laceration of the forehead requiring 
sutures.  At the time, the Veteran talked about getting even with 
an SP5.  He was drunk at the time.  As the Veteran's lay evidence 
is supported by the contemporaneous  medical evidence of record, 
the Board finds this stressor to be credible.  
 
Additionally, the Board notes that the Veteran testified as to a 
fellow soldier who shot himself in the stomach with a .45 pistol 
in front of the Veteran.  He never found out if the man lived or 
died.  The Veteran has provided the soldier's last name, Clemons, 
and a two month period during which the incident occurred, 
December 1965 to January 1966.  He also noted the man was in 
Company B.  He indicated that a huge fight broke out in basic 
training at Fort Polk involving dummy grenades sometime in 
November 1964.  He further indicated that there was a lot of 
racial tension during his service in Germany and submitted copies 
of articles reflecting this.  He stated that he was in fear for 
his life 24 hours a day.  Another individual with the last name 
Avery attempted suicide by overdosing on aspirin.  He recalled 
seeing him foaming at the mouth.  This was in June 1966.  The 
Board finds that the Veteran has provided enough information 
regarding these stressors for the RO to attempt to verify them.  

The Veteran's wife testified that she knew him before he entered 
service and that he came back a completely different person.  For 
instance, he did not want to be around people.  The Veteran 
testified that he had nightmares of the events in service.  The 
service treatment records are negative for any diagnosis of 
mental health disorder, although at the pre-induction physical it 
was noted that the Veteran had mild anxiety.

A February 2005 VA PTSD screen was positive; however, an April 
2007 PTSD screen was negative.  He also has other mental health 
diagnoses including agoraphobia with panic and dysthymic 
disorder.

After attempting to verify the Veteran's stressor, the Veteran 
should be afforded a VA examination to determine whether he 
currently has a psychiatric disability related to service.  The 
Board notes that, although a claimant may describe only one 
particular mental disorder in a service connection claim, the 
claim should not necessarily be limited to that disorder.  
Rather, VA should consider the claim as a claim for any mental 
disability that may reasonably be encompassed by several factors 
including:  the claimant's description of the claim, the symptoms 
the claimant describes, and information the claimant submits or 
VA develops and obtains in connection with the claim.  The Court 
has indicated that a claimant does not file a claim to receive 
benefits only for a particular psychiatric diagnosis, but rather 
for the affliction his mental condition, however diagnosed, 
causes him.  Clemons v. Shinseki, 23 Vet.App. 1 (2009).  The 
Veteran has been diagnosed at different times with agoraphobia 
with panic, dysthymic disorder, anxiety, PTSD symptoms, and 
depression v. bipolar disorder.  The Veteran has stated that he 
has suffered depression since service.  As such, the examiner 
should address all possible psychiatric disabilities and 
determine whether each disability is related to service.

Furthermore, the Veteran testified that he was treated for PTSD 
at the Brownwood VA outpatient clinic and that he was diagnosed 
with PTSD at the VAMC in San Antonio.  It should be clarified 
whether these records are in the file.

Also, as the Veteran contends that his PTSD is in part due to a 
personal assault, he should be provided with a letter addressing 
the alternative sources the Veteran can use to corroborate his 
in-service stressors.

Regarding the Veteran's claim of entitlement to service 
connection for residuals of cold injuries, the Veteran served in 
Germany from February 1965 to August 1966 and testified that he 
was told he had frostbite on his hands and feet in service.  He 
worked outside including in open top jeeps with no heaters and 
also went on a 25 mile hike.  He currently had sensitivities to 
cold.  He indicated that he did not seek treatment and just lived 
with it until a few years ago.

The Veteran is competent to testify as to exposure to the cold 
during service.  He has also testified as to the changes in his 
hands and feet since that exposure, providing a continuity of 
symptomatology.  A January 2007 VA outpatient treatment record 
shows the Veteran complained of swelling in the legs and feet for 
about one week, but the record does not contain a medical 
diagnosis of any residuals of cold injuries.  An October 2005 VA 
electromiographic study shows normal right upper extremity.  The 
Board finds that a VA examination is necessary to determine 
whether the Veteran currently suffers any disability related to 
exposure to the cold during service.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all relevant evidence has 
been obtained and associated with the claims 
file including any treatment records for PTSD 
at the Brownwood VA outpatient clinic and 
treatment reflecting a diagnosis of PTSD at 
the San Antonio VA Medical Center.

2.  Send the Veteran a notice letter that 
addresses alternative sources that can be 
used to corroborate PTSD stressors associated 
with personal assault claims.

3.  The RO should review the claims file and 
prepare a complete summary of all the claimed 
stressors based upon review of all pertinent 
documents and the Veteran's statements, 
including those made during the October 2007 
hearing before a Decision Review Officer and 
the April 2010 hearing before the Board.  The 
RO should make an appropriate request to 
JSRRC for any information showing that 

a.)  PFC Clemons, of Company B, shot himself 
in the stomach in December 1965 or January 
1966; 

b.)  a huge fight broke out in basic training 
at Fort Polk involving dummy grenades in 
November 1964; and

c.)  an individual with the last name Avery 
attempted suicide by overdosing on aspirin in 
June 1966.  

Any additional development recommended by 
JSRRC should be accomplished.

4.  After completion of #1-3, the Veteran 
should then be scheduled for an appropriate 
VA examination to ascertain the nature and 
etiology of any current psychiatric 
disability, to specifically include PTSD.  It 
is imperative that the claims file be made 
available to and be reviewed by the examiner 
in connection with the examination.  Any 
tests deemed medically advisable should be 
accomplished.  The examiner should list all 
current psychiatric disabilities and clearly 
address the following:

Specifically, the examiner should review the 
reported incidents in service including any 
stressor events that have been corroborated 
by the JSSRC, the Veteran's wife's testimony 
that he came back from service a different 
person, his contention that he has suffered 
from depression since service, and the 
relevant medical evidence of record.

a.)  As to any current diagnosis of PTSD, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that the 
Veteran's verified stressor or stressors are 
adequate to support a diagnosis of PTSD and 
that the Veteran's PTSD is related to the 
claimed stressors.  

b.)  If the Veteran has other psychiatric 
disabilities, the examiner is asked to 
provide an opinion as to whether it is at 
least as likely as not (i.e. 50 percent 
probability or more) that any other acquired 
psychiatric disability was first manifested 
in service or is otherwise etiologically 
related to service or aggravated by the 
Veteran's service.  

When sending the examination request, the RO 
should specifically note those stressors that 
have been verified.  A complete rationale 
must be given for any opinion provided.

5.  The Veteran should also be scheduled for 
a cold weather injury protocol examination to 
ascertain the nature and etiology of any 
residuals of cold injuries.  It is imperative 
that the claims file be made available to and 
be reviewed by the examiner in connection 
with the examination.  Any tests deemed 
medically advisable should be accomplished.  
The examiner should determine if the Veteran 
currently suffers any residuals of injuries 
due to exposure to cold, specifically of the 
hands and feet.  If the examiner determines 
the Veteran has such residuals, he should 
then 
provide an opinion as to whether it is at 
least as likely as not (i.e. 50 percent 
probability or more) that these residuals 
were first manifested during service or are 
otherwise etiologically related to service.  
A complete rationale must be given for any 
opinion provided.

The examiner should consider the Veteran's 
reported history including his service in 
Germany during the winter months and his 
present complaints of sensitivity to cold.  
The examiner also should review all relevant 
medical evidence of record - it should be 
noted that the Veteran is shown to have a 
past medical history of diabetes.

6.  After completion of the above and any 
other development the RO should deem 
necessary, the RO should review the expanded 
record and determine if service connection is 
warranted for an acquired psychiatric 
disability, to include PTSD, or for residuals 
of cold injuries.  If the claims remain 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


